                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Columbus K. Vanadore,                          )
                                               )
                                               )
       Plaintiff,                              )
                                               )         Civil Action No. 5:18-1097-RMG
       vs.                                     )
                                               )
Andrew Saul, Commissioner                      )
of Social Security Administration,             )         ORDER
                                               )
       Defendant.                              )
                                               )



       This matter comes before the Court on Plaintiffs motion for an award of attorney' s fees

under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. (Dkt. No. 24). Plaintiff

seeks an fee award of $4,119.38 in attorney fees and $21.88 in expenses. The Commissioner has

advised the Court he does not oppose Plaintiffs motion. (Dkt. No. 25).

       The Court has reviewed the motion and memorandum of Plaintiff, as well as the

supporting underlying documentation, and finds that the total fee request, hours expended, and

hourly rates are reasonable and authorized under applicable law. Gisbrecht v. Barnhart, 535 U.S.

789 (2002). Therefore, the Court hereby grants to Plaintiff under EAJA an award of$4,l 19.38 in

attorney fees and $21.88 in expenses. This award is subject to the Treasury Offset Program, 31

U.S.C. § 3716(c)(l )(B). In the event Plaintiff has no present debt subject to offset and Plaintiff

has executed a proper assignment to her counsel, Defendant is directed to make the payment due

herein to Plaintiff's counsel. If Plaintiff has no present debt subject to offset and no proper

assignment has been made by Plaintiff to her counsel, Defendant is directed to make the check


                                                   -1-
due pursuant to this Order payable to Plaintiff and to deliver the check to Plaintiffs counsel.

       AND IT IS SO ORDERED.



                                                       Ct,~ p
                                                      Richard Mark~ '
                                                      United States District Judge

October '-~ 2019
Charleston, South Carolina




                                                -2-
